COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-427-CV
 
TEXAS WORKERS' COMPENSATION COMMISSION       
           
           
APPELLANT
V.
ZURICH AMERICAN INSURANCE COMPANY       
           
           
           
APPELLEE
----------
FROM THE 67TH DISTRICT COURT OF TARRANT
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellant's
Motion To Dismiss Appeal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue. See Tex. R. App. P. 42.1(d).
 
          
           
           
           
           
           
PER CURIAM
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: March 27, 2003

1.  See Tex. R. App. P. 47.4.